SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1355
CA 12-00331
PRESENT: CENTRA, J.P., FAHEY, VALENTINO, AND MARTOCHE, JJ.


IN THE MATTER OF THE APPLICATION UNDER
ARTICLE 7 OF THE REAL PROPERTY TAX LAW BY
DAVID G. COHEN, SETH B. COLBY, GRACE
MUNSCHAUER, ANTHONY PICCIONE, JENNIE
PICCIONE, MAXINE S. SELLER, DAVID G.
STRACHAN, ARTHUR ZILLER AND LINDA MARSH,
PETITIONERS-APPELLANTS,

                     V                            MEMORANDUM AND ORDER

ASSESSOR, CITY OF BUFFALO, AND BOARD OF
ASSESSMENT REVIEW OF CITY OF BUFFALO, COUNTY
OF ERIE AND STATE OF NEW YORK,
RESPONDENTS-RESPONDENTS.


WOLFGANG & WEINMANN, LLP, BUFFALO (JORGE S. DE ROSAS OF COUNSEL), FOR
PETITIONERS-APPELLANTS.

BENNETT, DIFILIPPO & KURTZHALTS, LLP, EAST AURORA (JOEL R. KURTZHALTS
OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered November 18, 2011 in a proceeding pursuant
to RPTL article 7. The order denied petitioners’ motion to preclude
an interior inspection of their homes.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the matter is
remitted to Supreme Court, Erie County, for further proceedings in
accordance with the same Memorandum as in Matter of Aylward v City of
Buffalo (___ AD3d ___ [Dec. 28, 2012]).




Entered:   December 28, 2012                    Frances E. Cafarell
                                                Clerk of the Court